 



FAT BRANDS INC.

 

REGISTRATION RIGHTS AGREEMENT

(Series A-1 Fixed Rate Cumulative Preferred Stock)

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of July 3, 2018, by and between FAT Brands Inc., a Delaware corporation (the
“Company”), and each of the purchasers who has delivered a signature page hereto
(collectively, the “Investors” and, each individually, an “Investor”).

 

WHEREAS, the Company and the Investors are parties to that certain Amended and
Restated Membership Interest Purchase Agreement, dated of even date herewith
(the “Purchase Agreement”), pursuant to which the Investors have agreed to
acquire certain Series A-1 Units of the Company (the “Units”), with each Unit
consisting of (i) shares of Series A-1 Fixed Rate Cumulative Preferred Stock
(the “Preferred Stock”) and (ii) a warrant to purchase shares of the Company’s
Common Stock (the “Warrants”); and

 

WHEREAS, in connection with the consummation of the transactions contemplated by
the Purchase Agreement, and pursuant to the terms of the Purchase Agreement, the
parties hereto desire to enter into this Agreement in order to grant certain
registration rights to the Investors as set forth below.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual and dependent
covenants hereinafter set forth, the parties hereto agree as follows:

 

1. Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

 

“Agreement” has the meaning set forth in the preamble.

 

“Commission” means the Securities and Exchange Commission or any other federal
agency administering the Securities Act and the Exchange Act at the time.

 

“Common Stock” means the common stock, par value $0.0001 per share, of the
Company and any other shares of stock issued or issuable with respect thereto
(whether by way of a change in par value, stock dividend or stock split or in
exchange for or upon conversion of such shares or otherwise in connection with a
combination of shares, distribution, recapitalization, merger, consolidation,
other corporate reorganization or other similar event with respect to the Common
Stock).

 

“Company” has the meaning set forth in the preamble and includes the Company’s
successors by merger, acquisition, reorganization or otherwise.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 



 1 

 



 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

“Holder” means the Investor, or any assignee of an Investor

 

“Investors” has the meaning set forth in the preamble.

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

“Prospectus” means the prospectus or prospectuses included in any registration
statement (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance on Rule 430A under the Securities Act or any
successor rule thereto), as amended or supplemented by any prospectus
supplement, with respect to the terms of the offering of any portion of the
Registrable Securities covered by such registration statement and by all other
amendments and supplements to the prospectus, including post-effective
amendments and all material incorporated by reference in such prospectus or
prospectuses.

 

“Registrable Securities” means (a) the shares of Preferred Stock issued to the
Investors under the Purchase Agreement, (b) the shares of Common Stock issuable
to the Investors upon exercise of the Warrants, and (c) any shares of Preferred
Stock or Common Stock issued or issuable with respect to any shares described in
subsection (a) or (b) above by way of a stock dividend or stock split or in
exchange for or upon conversion of such shares or otherwise in connection with a
combination of shares, distribution, recapitalization, merger, consolidation,
other reorganization or other similar event with respect to the Preferred Stock
or Common Stock (it being understood that, for purposes of this Agreement, a
Person shall be deemed to be a Holder of Registrable Securities whenever such
Person has the right to then acquire or obtain from the Company any Registrable
Securities, whether or not such acquisition has actually been effected). As to
any particular Registrable Securities, such securities shall cease to be
Registrable Securities when (i) the Commission has declared a registration
statement covering such securities effective and such securities have been
disposed of pursuant to such effective registration statement, (ii) such
securities are sold under circumstances in which all of the applicable
conditions of Rule 144 under the Securities Act are met, or (iii) such
securities have ceased to be outstanding.

 

“Registration Effectiveness Period” has the meaning set forth in Section 2(b).

 

“Rule 144” means Rule 144 under the Securities Act or any successor rule
thereto.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Selling Expenses” means all underwriting discounts and selling commissions
applicable to the sale of Registrable Securities.

 

“Purchase Agreement” has the meaning set forth in the recitals.

 



 2 

 



 

Capitalized terms used herein without definition shall have the meanings set
forth in the Purchase Agreement.

 

2. Registration Procedures. The Company shall use its reasonable best efforts to
effect the registration of the offer and sale of the Registrable Securities
under the Securities Act in accordance with the intended method of disposition
thereof, and pursuant thereto the Company shall as soon as reasonably
practicable and as applicable:

 

(a) prepare and file with the Commission a registration statement covering such
Registrable Securities and use its reasonable best efforts to cause such
registration statement to be declared effective as promptly as possible;

 

(b) prepare and file with the Commission such amendments, post-effective
amendments and supplements to such registration statement and the Prospectus
used in connection therewith as may be necessary to keep such registration
statement effective for a period of not less than twelve (12) months (or, in the
case of a firm commitment underwritten offering, ninety (90) days), or if
earlier, until all of such Registrable Securities have been disposed of and to
comply with the provisions of the Securities Act with respect to the disposition
of such Registrable Securities in accordance with the intended methods of
disposition set forth in such registration statement (the “Registration
Effectiveness Period”);

 

(c) as soon as reasonably practicable before filing such registration statement,
Prospectus or amendments or supplements thereto with the Commission, furnish to
the Holder of such Registrable Securities copies of such documents proposed to
be filed, which documents shall be subject to the review, comment and approval
of such Holder’s counsel;

 

(d) notify each selling Holder of Registrable Securities, promptly after the
Company receives notice thereof, of the time when such registration statement
has been declared effective or a supplement to any Prospectus forming a part of
such registration statement has been filed with the Commission;

 

(e) furnish to each selling Holder of Registrable Securities such number of
copies of the Prospectus included in such registration statement (including each
preliminary Prospectus) and any supplement thereto (in each case including all
exhibits and documents incorporated by reference therein), and such other
documents as such Holder may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such seller;

 

(f) use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or “blue sky” laws of such jurisdictions
as any selling Holder reasonably requests and do any and all other acts and
things which may be reasonably necessary or advisable to enable such Holders to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such Holders; provided, that the Company shall not be required to
qualify generally to do business, subject itself to general taxation or consent
to general service of process in any jurisdiction where it would not otherwise
be required to do so;

 

(g) notify the Holders of Registrable Securities promptly of any request by the
Commission for the amending or supplementing of such registration statement or
Prospectus or for additional information;

 



 3 

 



 

(h) cooperate with the Holders of the Registrable Securities to facilitate the
timely preparation and delivery of certificates representing the Registrable
Securities to be sold pursuant to such registration statement or Rule 144 free
of any restrictive legends and representing such number of shares of Common
Stock and registered in such names as the Holders of the Registrable Securities
may reasonably request a reasonable period of time prior to sales of Registrable
Securities pursuant to such registration statement or Rule 144;

 

(i) take no direct or indirect action prohibited by Regulation M under the
Exchange Act; provided, that, to the extent that any prohibition is applicable
to the Company, the Company will take all reasonable action to make any such
prohibition inapplicable;

 

(j) otherwise use its reasonable best efforts to take all other steps necessary
to effect the registration of such Registrable Securities contemplated hereby;
and

 

(k) in connection with an underwritten offering, the Company will enter into
such customary agreements (including underwriting and lock-up agreements in
customary form) and take all such other customary actions as the Holders of such
Registrable Securities or the managing underwriter of such offering reasonably
request in order to facilitate the intended disposition of the Registrable
Securities.

 

3. Expenses. All expenses (other than Selling Expenses of the Holders and other
expenses of the Holders specified in the last sentence of this Section 3)
incurred by the Company in complying with its obligations pursuant to this
Agreement and in connection with the registration and disposition of Registrable
Securities shall be paid by the Company, including, without limitation, all (i)
registration and filing fees (including, without limitation, any fees relating
to filings required to be made with, or the listing of any Registrable
Securities on, any securities exchange or over-the-counter trading market on
which the Registrable Securities are listed or quoted); (ii) underwriting
expenses (other than fees, commissions or discounts); (iii) expenses of any
audits incident to or required by any such registration; (iv) fees and expenses
of complying with securities and “blue sky” laws (including, without limitation,
fees and disbursements of counsel for the Company in connection with “blue sky”
qualifications or exemptions of the Registrable Securities); (v) printing
expenses; (vi) messenger, telephone and delivery expenses; (vii) fees and
expenses of the Company’s counsel and accountants; and (viii) Financial Industry
Regulatory Authority, Inc. filing fees (if any). In addition, the Company shall
be responsible for all of its internal expenses incurred in connection with the
consummation of the transactions contemplated by this Agreement (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties) and the expense of any annual audits. All
Selling Expenses relating to the offer and sale of Registrable Securities
registered under the Securities Act by a Holder pursuant to this Agreement shall
be borne and paid by such Holder. In addition, each Holder of Registrable
Securities shall be responsible for paying any stock transfer taxes applicable
to the sale of Registrable Securities by such Holder, and the fees and
disbursements of counsel, if any, retained by such Holder.

 



 4 

 



 

4. Indemnification. (a) The Company shall indemnify and hold harmless, to the
fullest extent permitted by law, each Holder of Registrable Securities, such
Holder’s officers, directors, managers, members, partners, stockholders and
Affiliates, each underwriter, broker or other Person acting on behalf of such
Holder of Registrable Securities and each “controlling person” (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
if any, who controls any of the foregoing Persons, against all losses, claims,
actions, damages, liabilities and expenses, joint or several, to which any of
the foregoing Persons may become subject under the Securities Act or otherwise,
insofar as such losses, claims, actions, damages, liabilities or expenses arise
out of or are based upon any untrue or alleged untrue statement of a material
fact contained in any registration statement, Prospectus, preliminary
Prospectus, free writing prospectus (as defined in Rule 405 under the Securities
Act or any successor rule thereto), information statement, offering circular,
test-the-waters materials or other offering materials or any amendment thereof
or supplement thereto or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading; and shall reimburse such Persons for any legal or other expenses
reasonably incurred by any of them in connection with investigating or defending
any such loss, claim, action, damage or liability, except insofar as the same
are caused by or contained in any information furnished in writing to the
Company by such Holder expressly for use therein. This indemnity shall be in
addition to any liability the Company may otherwise have.

 

(b) In connection with any registration in which a Holder of Registrable
Securities is participating, each such Holder shall furnish to the Company in
writing such information as the Company reasonably requests for use in
connection with any such registration statement or Prospectus and, to the extent
permitted by law, shall indemnify and hold harmless, the Company, each director
of the Company, each officer of the Company who shall sign such registration
statement, each underwriter, broker or other Person acting on behalf of the
Holders of Registrable Securities and each “controlling person” (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act)
who controls any of the foregoing Persons against any losses, claims, actions,
damages, liabilities or expenses resulting from any untrue or alleged untrue
statement of material fact contained in the registration statement, Prospectus,
preliminary Prospectus, free writing prospectus (as defined in Rule 405 under
the Securities Act or any successor rule thereto), information statement or
offering circular or any amendment thereof or supplement thereto or any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, but only to the extent that such untrue
statement or omission is contained in any information so furnished in writing by
such Holder; provided, that the obligation to indemnify shall be several, not
joint and several, for each Holder and shall not exceed an amount equal to the
net proceeds (after underwriting fees, commissions or discounts) actually
received by such Holder from the sale of Registrable Securities pursuant to such
registration statement. This indemnity shall be in addition to any liability the
selling Holder may otherwise have.

 



 5 

 



 

(c) Promptly after receipt by an indemnified party of notice of the commencement
of any action involving a claim referred to in this Section 4, such indemnified
party shall, if a claim in respect thereof is made against an indemnifying
party, give written notice to the latter of the commencement of such action. The
failure of any indemnified party to notify an indemnifying party of any such
action shall not (unless such failure shall have a material adverse effect on
the indemnifying party) relieve the indemnifying party from any liability in
respect of such action that it may have to such indemnified party hereunder. In
case any such action is brought against an indemnified party, the indemnifying
party shall be entitled to participate in and to assume the defense of the
claims in any such action that are subject or potentially subject to
indemnification hereunder, jointly with any other indemnifying party similarly
notified to the extent that it may wish, with counsel reasonably satisfactory to
such indemnified party, and after written notice from the indemnifying party to
such indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be responsible for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof; provided, that, if (i) any indemnified party shall have reasonably
concluded that there may be one or more legal or equitable defenses available to
such indemnified party which are additional to or conflict with those available
to the indemnifying party, or that such claim or litigation involves or could
have an effect upon matters beyond the scope of the indemnity provided
hereunder, or (ii) such action seeks an injunction or equitable relief against
any indemnified party or involves actual or alleged criminal activity, the
indemnifying party shall not have the right to assume the defense of such action
on behalf of such indemnified party without such indemnified party’s prior
written consent (but, without such consent, shall have the right to participate
therein with counsel of its choice) and such indemnifying party shall reimburse
such indemnified party and any “controlling person” of such indemnified party
for that portion of the fees and expenses of any counsel retained by the
indemnified party which is reasonably related to the matters covered by the
indemnity provided hereunder. If the indemnifying party is not entitled to, or
elects not to, assume the defense of a claim, it shall not be obligated to pay
the fees and expenses of more than one counsel for all parties indemnified by
such indemnifying party with respect to such claim, unless in the reasonable
judgment of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim. In such instance, the conflicting indemnified parties shall have a right
to retain one separate counsel, chosen by the Holders of a majority of the
Registrable Securities included in the registration, at the expense of the
indemnifying party.

 

(d) If the indemnification provided for hereunder is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, claim, damage, liability or action referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amounts paid or payable by such indemnified party as a
result of such loss, claim, damage, liability or action in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other in connection with the statements
or omissions which resulted in such loss, claim, damage, liability or action as
well as any other relevant equitable considerations; provided, that the maximum
amount of liability in respect of such contribution shall be limited, in the
case of each Holder of Registrable Securities, to an amount equal to the net
proceeds (after underwriting fees, commissions or discounts) actually received
by such seller from the sale of Registrable Securities effected pursuant to such
registration. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The parties agree that it would not be just
and equitable if contribution pursuant hereto were determined by pro rata
allocation or by any other method or allocation which does not take account of
the equitable considerations referred to herein. No Person guilty or liable of
fraudulent misrepresentation within the meaning of Section 11(f) of the
Securities Act shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

 



 6 

 



 

5. Participation in Underwritten Registrations. No Person may participate in any
registration hereunder which is underwritten unless such Person (a) agrees to
sell such Person’s securities on the basis provided in any underwriting
arrangements on customary terms approved by the Person or Persons entitled
hereunder to approve such arrangements and (b) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents in customary form reasonably required under the terms of such
underwriting arrangements.

 

6. Rule 144 Compliance. With a view to making available to the Holders of
Registrable Securities the benefits of Rule 144 and any other rule or regulation
of the Commission that may at any time permit a Holder to sell securities of the
Company to the public without registration, the Company shall:

 

(a) make and keep public information available, as those terms are understood
and defined in Rule 144, at all times after the Registration Date;

 

(b) use reasonable best efforts to file with the Commission in a timely manner
all reports and other documents required of the Company under the Securities Act
and the Exchange Act, at any time after the Registration Date; and

 

(c) furnish to any Holder so long as the Holder owns Registrable Securities,
promptly upon request, a written statement by the Company as to its compliance
with the reporting requirements of Rule 144 and of the Securities Act and the
Exchange Act, a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents so filed or furnished by the
Company as such Holder may reasonably request in connection with the sale of
Registrable Securities without registration.

 

7. Quotation. The Company shall use its reasonable best efforts to cause OTC
Markets Group to provide, and to continue to provide, quotations for the
Preferred Stock on the OTCQX, OTCQB or Pink (with Current Information) markets
not later than November 3, 2018.

 

8. Termination. This Agreement shall terminate and be of no further force or
effect when there shall no longer be any Registrable Securities outstanding;
provided, that the provisions of Section 4 and Section 6 shall survive any such
termination.

 

9. Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient; or (d) on the third (3rd) day after the date
mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
addresses indicated in the Purchase Agreement.

 

10. Entire Agreement. This Agreement, together with the Purchase Agreement and
other Transaction Documents (as defined in the Purchase Agreement), constitutes
the sole and entire agreement of the parties to this Agreement with respect to
the subject matter contained herein, and supersedes all prior and
contemporaneous understandings and agreements, both written and oral, with
respect to such subject matter. Notwithstanding the foregoing, in the event of
any conflict between the terms and provisions of this Agreement and those of the
Purchase Agreement or any other Transaction Document with respect to or relating
to the registration rights provided for herein, the terms and conditions of this
Agreement shall control.

 



 7 

 



 

11. Successor and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. The Company may assign this Agreement at any time in
connection with a sale or acquisition of the Company, whether by merger,
consolidation, sale of all or substantially all of the Company’s assets, or
similar transaction, without the consent of the Investor; provided, that the
successor or acquiring Person agrees in writing to assume all of the Company’s
rights and obligations under this Agreement.

 

12. No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other Person
any legal or equitable right, benefit or remedy of any nature whatsoever, under
or by reason of this Agreement.

 

13. Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

 

14. Amendment, Modification and Waiver. The provisions of this Agreement may
only be amended, modified, supplemented or waived with the prior written consent
of the Company and the Holders of a majority of the then outstanding Registrable
Shares; provided, however, that any amendment that would affect any Holder of
Registrable Securities then outstanding (solely in such Holder’s capacity as a
Holder of Registrable Securities and not otherwise) in a disproportionately
material or adverse manner shall be effected only with the prior written consent
of such Holder. No waiver by any party or parties shall operate or be construed
as a waiver in respect of any failure, breach or default not expressly
identified by such written waiver, whether of a similar or different character,
and whether occurring before or after that waiver. Except as otherwise set forth
in this Agreement, no failure to exercise, or delay in exercising, any right,
remedy, power or privilege arising from this Agreement shall operate or be
construed as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.

 

15. Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 



 8 

 



 

16. Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by and construed in accordance with the internal laws of the State of Delaware
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction). Any legal suit,
action or proceeding arising out of or based upon this Agreement or the
transactions contemplated hereby may be instituted in the federal courts of the
United States or the courts of the State of Delaware, and each party irrevocably
submits to the exclusive jurisdiction of such courts in any such suit, action or
proceeding. Service of process, summons, notice or other document by mail to
such party’s address set forth herein shall be effective service of process for
any suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or any proceeding in such courts and irrevocably waive and
agree not to plead or claim in any such court that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

 

17. Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement or the
transactions contemplated hereby. Each party to this Agreement certifies and
acknowledges that (a) no representative of any other party has represented,
expressly or otherwise, that such other party would not seek to enforce the
foregoing waiver in the event of a legal action, (b) such party has considered
the implications of this waiver, (c) such party makes this waiver voluntarily,
and (d) such party has been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section 17.

 

18. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

19. No Conflicting Rights. The Company shall not enter into any agreement, take
any action, or permit any change to occur, with respect to its securities that
violates or subordinates the rights expressly granted to the Holders of
Registrable Securities in this Agreement.

 

20. Further Assurances. Each of the parties to this Agreement shall, and shall
cause their affiliates to, execute and deliver such additional documents,
instruments, conveyances and assurances and take such further actions as may be
reasonably required to carry out the provisions hereof and to give effect to the
transactions contemplated hereby.

 

[SIGNATURE PAGE FOLLOWS]

 

 9 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement on the date first written above.

 

COMPANY         FAT BRANDS INC.         By: /s/ Andrew A. Wiederhorn   Name:
Andrew A. Wiederhorn   Title: Chief Executive Officer         INVESTOR        
Print Name: ______________________________________         By:     Name:    
Title:                                                                         
 

 



 10 

 

